Title: To George Washington from Benjamin Harrison, 20 August 1777
From: Harrison, Benjamin
To: Washington, George



Dear General
Philada Augst 20 1777

I remember well a Conversation passing betwixt you and I on the Subject of the Marquis de la Fyattes Commission, & that I told you it was merely Honorary, in this light I look’d on it, and so did every other member of Congress, he had made an agreement with mr Deane, but this he gave up by Letter to Congress, not wishing as he said to embarrass their affairs, Mr Duer who presented this Letter assur’d us he did not wish or desire Command, but gave us to understand his chief motive for going into our Service was to be near you, to see Service, and to give him an Eclat at home, where he expected he would soon return, these you may depend on it were the Reasons that induced Congress to Comply with his request, and that he could not have Obtain’d the Commisn on any other terms; The other Day he surprised every body by a letter of his, requesting Commissions for his Officers, and Insinuating at the same time that he should expect a Command as soon as you should think him fit for one, depend on it Congress never meant that he should have one, nor will not countenance him in his applications, I had it not in my power yesterday to get their opinions on the Subject, but will do it soon.
Where can Howe be gone, we begin to be under great Apprehensions for South Carolina, and think he must have been heard off if he had taken any other Course, can not a blow be given Burgoyne in his absence? if something can not be done in that quarter soon, N. York will certainly be lost, our eastern Friends have behaved most shamefully—Where the Devil is Gates, why does he loiter so on the Road, the weather has been hot it is true, and so is the Service he is going to. I am my Dear Sir your affect. Hbb. Servt

Benj. Harrison

